DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks filed 3/30/20201 with respect to 26-28 and 35 have been fully considered and are persuasive.  The 35 USC 102(a)(2) of 26-28 and 35 has been withdrawn. 
Allowable Subject Matter
Claims 16-35 are allowed.
Regarding claim 26 the cited prior art doesn’t expressly teach claim as argued, hence claim 26 is deemed allowable. 
Claims 27-35 depend on allowable claim 26 hence claims 27-35 are also deemed allowable.
Claims 16-25 were indicated as allowable in previous office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836